NO. 12-12-00147-CV

                         IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

MICHAEL GLEN HUBBARD                                    §            APPEAL FROM THE 7TH
AND JAMIE CAROL HUBBARD,
APPELLANTS

V.                                                      §            JUDICIAL DISTRICT COURT

JACKSON HEIGHTS VOLUNTEER
FIRE DEPARTMENT,
APPELLEE                                               §             SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
        Michael Glen Hubbard and Jamie Carol Hubbard appeal the trial court’s summary
judgment in favor of Jackson Heights Volunteer Fire Department (JHVFD). The Hubbards raise
seven issues on appeal. Because the Hubbards attempt to appeal an interlocutory order of the
trial court, we dismiss the appeal for want of jurisdiction.
                                               BACKGROUND
        Michael Hubbard, who sold emergency equipment to fire departments, contacted JHVFD
about an emergency vehicle manufactured by Marion Body Works, Inc. (Marion).1 Eventually,
JHVFD agreed to purchase the vehicle and some additional equipment for $320,000. The parties
entered into a contract in which Red River EVS was named as the seller and JHVFD was named
as the buyer.2 JHVFD obtained financing, and a check for $320,000 was sent to the Hubbards.
Jamie Hubbard endorsed the check.


        1
           The facts contained in the record are scant and somewhat undeveloped. For example, it is unclear from
the record whether Jamie Hubbard also sold equipment to fire departments.
        2
          The contract states that the purchase price was $300,000, but affidavit testimony established that
$320,000 was the amount actually paid.
         The Hubbards never paid Marion for the equipment. Because Marion had not been paid,
it withheld the title to the emergency vehicle from JHVFD. When the Hubbards were confronted
with their failure to pay Marion, they agreed that they would wire Marion the money, but they
failed to do so.
         JHVFD sued the Hubbards and Marion for breach of contract and fraud. As part of its
allegation of fraud, JHVFD sought punitive damages. Apparently, JHVFD nonsuited its claims
against Marion in exchange for receipt of the title to the emergency vehicle.3 It then filed a
motion for summary judgment as to its claims against the Hubbards. The Hubbards filed
multiple objections to JHVFD’s summary judgment evidence and a response to JHVFD’s
motion. The trial court did not rule on the objections.
         The trial court granted JHVFD’s motion for summary judgment and signed a written
order memorializing its ruling. The order contains a paragraph relating to JHVFD’s request for
punitive damages, which has been marked out. The order also contains a recitation that “[a]ll
other relief not granted is denied.” The Hubbards timely filed a notice of appeal.


                                                 JURISDICTION
         We must independently determine whether we have jurisdiction over an appeal, even if
no party contests jurisdiction. M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per
curiam); Tex. La Fiesta Auto Sales, LLC v. Belk, 349 S.W.3d 872, 878 (Tex. App.—Houston
[14th Dist.] 2011, no pet.).         Generally, an appeal may be taken only from a final judgment.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Ogletree v. Mathews,
262 S.W.3d 316, 319 n.1 (Tex. 2007) (stating that unless a statute specifically authorizes an
interlocutory appeal, appellate courts have jurisdiction over final judgments only). A judgment
is final for purposes of appeal if it disposes of all pending parties and claims in the record.
Lehmann, 39 S.W.3d at 195.
         We presume that a trial court’s judgment following a trial on the merits is final. In re
Burlington Coat Factory Warehouse of McAllen, Inc., 167 S.W.3d 827, 829 (Tex. 2005). But
there is no presumption of finality following a summary judgment. Id. Instead, a summary
judgment is presumed to dispose of only those issues expressly presented to the trial court, not

         3
           The nonsuit is referenced in the pleadings, but the record does not contain a notice of nonsuit or order of
nonsuit relating to JHVFD’s claims against Marion.




                                                          2
all issues in the case. City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). While a
notation that “all relief not expressly granted herein is denied” indicates that a post-trial
judgment is final, it does not establish the finality of a summary judgment. See Lehmann, 39
S.W.3d at 203-04.
         The trial court’s order granting summary judgment does not specifically address
JHVFD’s claim for punitive damages. Because the paragraph in the judgment pertaining to
punitive damages is marked out, it appears that the trial court denied summary judgment on
JHVFD’s request for punitive damages. See Lancer Ins. Co. v. Garcia Holiday Tours, 345
S.W.3d 50, 59 (Tex. 2011) (denial of summary judgment is interlocutory order over which
appellate court generally lacks jurisdiction). Moreover, the order does not include unequivocal
language that indicates finality. See In re Burlington Coat Factory Warehouse of McAllen,
Inc., 167 S.W.3d at 830.                 Thus, JHVFD’s punitive damage claim remains pending.
Consequently, the order is interlocutory, and we have no jurisdiction over this appeal. See id.


                                                   DISPOSITION
         Because we have held that the trial court’s order granting JHVFD’s motion for summary
judgment is interlocutory, we dismiss the appeal for want of jurisdiction.


                                                                 BRIAN HOYLE
                                                                   Justice


Opinion delivered November 21, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           3
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        NOVEMBER 21, 2012


                                         NO. 12-12-00147-CV


             MICHAEL GLEN HUBBARD AND JAMIE CAROL HUBBARD,
                                Appellants
                                   V.
              JACKSON HEIGHTS VOLUNTEER FIRE DEPARTMENT,
                                Appellee



                             Appeal from the 7th Judicial District Court
                          of Smith County, Texas. (Tr.Ct.No. 10-1743-A)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein; and the same being considered, it is the opinion of this court that this court is without
jurisdiction of the appeal, and that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4